DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (USPN 2016/0266695 A1) in view of Tsai et al. (USPN 2008/0036951 A1).

As to claim 1, Bae teaches a display panel (see at least fig. 1 and [0067] “The mobile device MD may include a variety of flat panel display (FPD) apparatuses”), comprising:
a display array (see at least figs. 10 & 18 and [0094], [0119] “optical sensor array”) comprising a plurality of display portions (see at least figs. 10 & 18, [0120], [0123] “pixel”/”sub- pixel”, each pixel comprising three sub-pixels “RGB”), where each of the plurality of display portions comprises at least one display subportion (see at least figs. 10 & 18: sub-pixels/light- transmitting parts 241 and [0120], [0123]); and
a plurality of image detectors disposed adjacent to the plurality of display portions (see at least figs. 10 & 18: optical sensors 243 and [0094], [0120], [0123]), configured to detect photosignals to obtain a target detection image (see at least [0120] “a fingerprint is sensed”),
wherein the plurality of image detectors have first distribution positions and second distribution positions, the first distribution positions being different from the second distribution positions (see at least figs. 10 & 18: note positions corresponding to the respective red (R) sub-pixels/light-transmitting parts 241 and positions corresponding to the respective blue (B) sub-pixels/light-transmitting parts 241 and green (G) sub-pixels/light-transmitting parts 241 and [0094], [0120], [0123]),

each of the plurality of display portions comprises at least one second color display subportion different from the first color display subportion (see at least figs. 10 & 18: green and blue sub-pixels/light transmitting parts 241);
the first distribution positions are respectively above the first color display subportions (see at least figs. 10 & 18: note sensors 243 above red sub-pixels/light-transmitting parts 241); and
the second distribution positions are respectively above at least part of the second color display subportion (see at least figs. 10 & 18: note sensors 243 above green and blue sub-pixels/light transmitting parts 241),	
wherein each image detector at the second distribution position in a non-display edge region is below the first color display subportion (see at least fig. 18: the optical sensor above e.g.,the sub-pixel G in the second row (“image detector at the second distribution position in a non-display edge region”) is below the all the sub-pixels R G B in first row which includes R (“the first color display subportion”). Note claim language does not require “only” below, therefore all the sensors 243 are below all the color subportions R,G,B).
Bae does not directly teach the first color display subportions of the display portions in adjacent rows are in different columns respectively.
Tsai teaches first color display subportions of the display portions in adjacent rows are in different columns respectively (see at least fig. 2 and [0025]).


As to claim 13, Bae teaches a terminal device, comprising:
a shell (see at least fig. 1 and [0066]-[0068]);
a display panel, arranged on the shell (see at least fig. 1 and [0067] “The mobile device MD may include a variety of flat panel display (FPD) apparatuses”), comprising:
a display array (see at least figs. 10 & 18 and [0094], [0119] “optical sensor array”) comprising a plurality of display portions (see at least figs. 10 & 18, [0120], [0123] “pixel”/”sub- pixel”, each pixel comprising three sub-pixels “RGB”), where each of the plurality of display portions comprises at least one display subportion (see at least figs. 10 & 18: sub-pixels/light- transmitting parts 241 and [0120], [(0123]); and
a plurality of image detectors disposed adjacent to the plurality of display portions (see at least figs. 10 & 18: optical sensors 243 and [0094], [0120], [0123]), configured to detect photosignals to obtain a target detection image (see at least [0120] “a fingerprint is sensed”),
wherein the plurality of image detectors have first distribution positions and second distribution positions, the first distribution positions being different from the second 
a controller, arranged in the shell and configured to control the plurality of image detectors in the display panel for image detection (see at least fig. 19 and [0125]-[0126]),
wherein at least part of the plurality of display portions in the display array comprise first color display subportions (see at least figs. 10 & 18: red sub-pixels/light-transmitting parts 241);
each of the plurality of display portions comprises at least one second color display subportion different from the first color display subportion (see at least figs. 10 & 18: green and blue sub-pixels/light transmitting parts 241);
the first distribution positions are respectively above the first color display subportions (see at least figs. 10 & 18: note sensors 243 above red sub-pixels/light-transmitting parts 241); and
the second distribution positions are respectively above at least part of the second color display subportion (see at least figs. 10 & 18: note sensors 243 above green and blue sub-pixels/light transmitting parts 241),
wherein each image detector at the second distribution position in a non-display edge region is below the first color display subportion (see at least fig. 18: the optical sensor above e.g.,the sub-pixel G in the second row (“image detector at the second distribution position in a non-display edge region”) is below the all the sub-pixels R G B in first row which includes R (“the 
Bae does not directly teach the first color display subportions of the display portions in adjacent rows are in different columns respectively.
Tsai teaches first color display subportions of the display portions in adjacent rows are in different columns respectively (see at least fig. 2 and [0025]).
Pixel arrangements such as those taught by Tsai are well known in the art. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. Support for modifying Bae is found in at least paragraph [0278]).

As to claim 3, the combination of Bae and Tsai teach the display panel of claim 1 (see above rejection), wherein each image detector at the second distribution position in a non- display edge region is below the first color display subportion; a distance between a first end of each image detector at the first distribution position and the first color display subportion is a first distance; a distance between a first end of each image detector at the second distribution position and the first color display subportion is a second distance; and the first distance is equal to the second distance (see Bae at least figs. 10 & 18 and [0124]-[0125] — note equal 

As to claim 10, the combination of Bae and Tsai teach the display panel of claim 1 (see above rejection), further comprising: a first transparent substrate, and a second transparent substrate, arranged opposite to the first transparent substrate and serving as a display surface of the display panel, the display array being between the first transparent substrate and the second transparent substrate, wherein black matrixes (BM) isolating different display subportions are further distributed between the first transparent substrate and the second transparent substrate; and the plurality of image detectors are arranged on the BM and face the second transparent substrate (see at least fig. 17 and [(0115]-[0117]).

As to claim 11, the combination of Bae and Tsai teach the display panel of claim 1 (see above rejection), further comprising: a detection image processor, configured to generate the target detection image according to the photosignals detected by the plurality of image detectors and position information of each of the plurality of image detectors distributed on the display panel (see at least fig. 19 and [0125]-[0131)]).

As to claim 12, the combination of Bae and Tsai teach the display panel of claim 11 (see above rejection), wherein each of the plurality of image detectors comprises: an emitting element, configured to emit detection light; a receiving element, configured to receive reflected light returned based on an action of the detection light on a detection target; and an 

As to claim 15, the combination of Bae and Tsai teach the terminal device of claim 13 (see above rejection), wherein each image detector at the second distribution position in a non- display edge region is below the first color display subportion; a distance between a first end of each image detector at the first distribution position and the first color display subportion is a first distance; a distance between a first end of each image detector at the second distribution position and the first color display subportion is a second distance; and the first distance is equal to the second distance (see Bae at least figs. 10 & 18 and [0124]-[0125] — note equal distances between the image detection units at their respective positions and the related sub- pixel units are shown).

Claims 4-6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable Bae et al. (USPN 2016/0266695 A1), in view of Tsai et al. (USPN 2008/0036951 A1), further in view of Liu L et al. (CN 108828816 A — see English translation for citations below).

As to claim 4, the combination of Bae and Tsai teach the display panel of claim 1 (see above rejection).

Liu teaches wherein the first color display subportion is a white display subportion; the second color display subportion is a unicolor or multicolor display subportion (see at least fig. 1 and [0053] The area occupied by the RGBW unit 2 is divided into four equal parts; the red pixel sub-unit, the green pixel sub-unit, the blue pixel sub-unit, and the white pixel sub-unit 4 are respectively in a quadrant area”); and in each of the plurality of display portions, a length of the first color display subportion is less than a length of the second color display subportion (see at least fig. 1 and [0053] "the area of the white pixel sub-unit 4 is reduced").
The first color display subunit being a white display subunit and the second color display subunit being a unicolor or multicolor display subunit is well known in the art as taught by Liu. In each of the plurality of display units, a length of the first color display subunit being less than a length of the second color display subunit is also well known, such as those taught by Liu. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.



As to claim 6, the combination of Bae, Tsai and Liu teach the display panel of claim 5 (see above rejection), wherein the second color display subportion comprises a red display subportion, a green display subportion and a blue display subportion; the display panel comprises: display portion rows formed by the first color display subportions and second color display subportions that are laid out in a first sequence, the first sequence being the red display subportion, the green display subportion, the blue display subportion and the white display subportion, and display portion rows formed by the first color display subportions and second color display subportions that are laid out in a second sequence, the second sequence being the blue display subportion, the white display subportion, the red display subportion and the green display subportion; wherein the display portion rows laid out in the first sequence and the display portion rows laid out in the second sequence are alternately laid out as odd and even rows; and in the display panel, the image detectors at the first distribution positions are above each white display subportion, and the image detectors at the second distribution positions are above the green display subportions at an interval of three white display subportions in each 

As to claim 16, the combination of Bae and Tsai teach the terminal device of claim 13 (see above rejection).
Bae and Tsai do not directly teach wherein the first color display subportion is a white display subportion; the second color display subportion is a unicolor or multicolor display subportion; and in each of the plurality of display portions, a length of the first color display subportion is less than a length of the second color display subportion.
Liu teaches wherein the first color display subportion is a white display subportion; the second color display subportion is a unicolor or multicolor display subportion (see at least fig. 1 and [0053] The area occupied by the RGBW unit 2 is divided into four equal parts; the red pixel sub-unit, the green pixel sub-unit, the blue pixel sub-unit, and the white pixel sub-unit 4 are respectively in a quadrant area”); and in each of the plurality of display portions, a length of the first color display subportion is less than a length of the second color display subportion (see at least fig. 1 and [0053] "the area of the white pixel sub-unit 4 is reduced").
The first color display subunit being a white display subunit and the second color display subunit being a unicolor or multicolor display subunit is well known in the art as taught by Liu. In each of the plurality of display units, a length of the first color display subunit being less than a length of the second color display subunit is also well known, such as those taught by Liu. The 

As to claim 17, the combination of Bae, Tsai and Liu teach the terminal device of claim 16 (see above rejection), wherein in each of the plurality of display portions, central points of the first color display subportion and the second color display subportion are on a first straight line; or, in each of the plurality of display portions, bottom edges of the first color display subportion and the second color display subportion are on a second straight line. (note bottom edges of the first color display subunit and the second color display subunit being on a same straight line is well known in the art — see Bae at least fig. 18; Tsai at least fig. 2; and Liu at least fig. 1).

As to claim 18, the combination of Bae, Tsai and Liu teach the terminal device of claim 17 (see above rejection), wherein the second color display subportion comprises a red display subportion, a green display subportion and a blue display subportion; the display panel comprises: display portion rows formed by the first color display subportions and second color display subportions that are laid out in a first sequence, the first sequence being the red display subportion, the green display subportion, the blue display subportion and the white display 

Claims 7-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable Bae et al. (USPN 2016/0266695 A1), in view of Tsai et al. (USPN 2008/0036951 A1), further in view of Kim et al. (USPN 2012/0206512 A1).

As to claim 7, the combination of Bae and Tsai teach the display panel of claim 1 (see above rejection).
Bae and Tsai do not directly teach wherein the plurality of display portions comprise first-type display portions and second-type display portions; the first-type display portions comprise the second color display subportions; the second-type display portions at least 
Kim teaches wherein the plurality of display portions comprise first-type display portions and second-type display portions; the first-type display portions comprise the second color display subportions; the second-type display portions at least comprise the first color display subportions and the second color subportions; and the first color display subportions are white display subportion and the second color display subportions are unicolor or multicolor display subportions (see at least figs. 8-9 and [0097]-[0104)).
Multiple display arrangements are well known in the art as taught by Kim. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

As to claim 8, the combination of Bae, Tsai and Kim teach the display panel of claim 7 (see above rejection), wherein the second-type display portions comprise red display subportions, green display subportions and white display subportions (see Kim at least figs. 8-9 and [0097]-[0104)).



As to claim 19, the combination of Bae and Tsai teach the terminal device of claim 13 (see above rejection).
Bae and Tsai do not directly teach wherein the plurality of display portions comprise first-type display portions and second-type display portions; the first-type display portions comprise the second color display subportions; the second-type display portions at least comprise the first color display subportions and the second color subportions; and the first color display subportions are white display subportion and the second color display subportions are unicolor or multicolor display subportions.

Multiple display arrangements are well known in the art as taught by Kim. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

As to claim 20, the combination of Bae, Tsai and Kim teach the terminal device of claim 19 (see above rejection), wherein the second-type display portions comprise red display subportions, green display subportions and white display subportions (see Kim at least figs. 8-9 and [0097]-[0104)).


Response to Arguments
1/28/22 have been fully considered but they are not persuasive.

Applicant argues – 
“Claim 1 recites that “the first distribution positions are respectively above the first color display subportions; and the second distribution positions are above part of the second color display subportion, wherein each image detector at the second distribution position in a non- display edge region is below the first color display subportion”. Applicant respectfully submits that the references fail to teach or suggest such features.”

Examiner disagrees – 
Bae teaches the first distribution positions are respectively above the first color display subportions (see at least figs. 10 & 18: note sensors 243 above red sub-pixels/light-transmitting parts 241); and
the second distribution positions are respectively above at least part of the second color display subportion (see at least figs. 10 & 18: note sensors 243 above green and blue sub-pixels/light transmitting parts 241),
wherein each image detector at the second distribution position in a non-display edge region is below the first color display subportion (see at least fig. 18: the optical sensor above e.g.,the sub-pixel G in the second row (“image detector at the second distribution position in a non-display edge region”) is below the all the sub-pixels R G B in first row which includes R (“the first 
Examiner recommends defining the claim limitations with more detail as described with respect to Applicant’s figure 6 to overcome current art rejection.

Applicant argues - 
“Even if assuming that a position above a sub-pixel (“color display subportion”) may be considered as a distribution position, Bae teaches RGB (“display portion”) correspond to three optical sensors 243 (“image detectors”) at three distribution positions, i.e., a one-to-three combination. Moreover, since Bae teaches every sub-pixel corresponds to one optical sensor 243, no other combination than the one-to-three combination is applied to a same row of the display array.”

Examiner disagrees – 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., other combination than the one-to-three combination is applied to a same row of the display array) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues - 


Examiner disagrees – 
As illustrated in at least FIG 18, the optical sensor above e.g.,the sub-pixel G in the second row (“image detector at the second distribution position in a non-display edge region”) is below the all the sub-pixels R G B in first row which includes R (“the first color display subportion”). Note claim language does not require “only” below, therefore all the sensors 243 are below all the color subportions R,G,B.  

Applicant argues – 
“As such, the above discussed features of claim 1 are not disclosed or suggested by Bae.”

Examiner disagrees - 
Bae teaches the first distribution positions are respectively above the first color display subportions (see at least figs. 10 & 18: note sensors 243 above red sub-pixels/light-transmitting parts 241); and

wherein each image detector at the second distribution position in a non-display edge region is below the first color display subportion (see at least fig. 18: the optical sensor above e.g.,the sub-pixel G in the second row (“image detector at the second distribution position in a non-display edge region”) is below the all the sub-pixels R G B in first row which includes R (“the first color display subportion”). Note claim language does not require “only” below, therefore all the sensors 243 are below all the color subportions R,G,B).
	
Applicant argues - 
“Tsai does not remedy the deficiencies of Bae. 
As illustrated in Fig. 2 of Tsai, the light sensitive element 26 (“image detector”) is disposed to always correspond to a white color filter 20 only, namely, one RGBW filter group (“display portion”) correspond to one light sensitive element 26 (“image detector”) at the W color filter 20 (“the first distribution position”). As such, the one-to-one combination is applied to all the RGBW filter groups in each row of the display array.
Furthermore, since Tsai’s light sensitive element 26 (“image detector”) is disposed at the white color filter 20 (“the first distribution position”) only, the R, G, B color filters do not correspond to any light sensitive element 26 (“image detector’). In other words, the second distribution position does not exist in Tsai. As such, in Tsai, there is one or more light sensitive 
Additionally, Liu does not remedy the deficiencies of Bae. Instead, Liu discloses, “the area of the white pixel sub-unit 4 is reduced.” (Paragraph [0053] and FIG. 1 provided below). In summary, Liu discloses a reduced white pixel sub-unit 4. However, Liu does not disclose that the plurality of image detectors have first distribution positions and second distribution positions, the first distribution positions being different from the second distribution positions, much less the first distribution positions are respectively above the first color display subportions, and the second distribution positions are respectively above part of the second color display subportion, wherein each image detector at the second distribution position in a non-display edge region is below the first color display subportion. Therefore, Liu does not teach or suggest the recited claim elements.
Finally, Kim does not remedy the deficiencies of Bae. Instead, Kim discloses, “one pixel is configured with three sub-pixels among the R, G, B and W sub-pixels.” (Paragraph [0097]). In total, Kim discloses R, G, B and W sub-pixels. However, Kim does not disclose that the plurality of image detectors have first distribution positions and second distribution positions, the first distribution positions being different from the second distribution positions, much less the first distribution positions are respectively above the first color display subportions, and the second distribution positions are respectively above part of the second color display subportion, wherein each image detector at the second distribution position in a non-display edge region is below the first color display subportion. Therefore, Kim does not teach or suggest the recited claim elements.”

Examiner disagrees – 
Applicant’s arguments with respect Tsai, Liu, and Kim have been considered but are moot because they are not cited for teaching the limitation as argued above “the first distribution positions are respectively above the first color display subportions; and the second distribution positions are above part of the second color display subportion, wherein each image detector at the second distribution position in a non- display edge region is below the first color display subportion”.

For at least the reasons above, Examiner respectfully submits that claim 1 is rejected over Bae, Tsai, Liu, and Kim, whether in combination or on their own. Additionally, claims 3-12 are rejected for at least the reason that each of these claims depends upon rejected claim 1.

Independent claim 13 recites similar limitations as claim 1 and is rejected for similar reasons. Claims 15-20 are rejected for at least the reason that each of these claims depends on rejected claims 13.

Furthermore, the common knowledge or well-known in the art statements presented in the prior office action are now taken to be admitted prior art because Applicant either failed to traverse the Examiner’s assertion of official notice or the traversal was inadequate. Examiner thanks Applicant for recognizing the common art and advancing the focus of the prosecution with respect to Applicant's inventive concept.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhao et al. (USPN 2019/0347987 A1) — see at least fig. 6 and [0053] “In an embodiment, as shown in FIG. 6, which is a schematic structural diagram of another display panel according to an embodiment of the present disclosure, in the fingerprint recognition region 11, a row of sub-pixels 3 include M sub-pixels 3, and each control unit 4 includes M control sub-units 5, each of which includes one first processing circuit 41 and one second processing circuit 42, where M is a positive integer. In the fingerprint recognition region 11, one control sub-unit 5 corresponds to one sub-pixel 3 within the fingerprint recognition region 11, and the pixel circuit 31 of each sub-pixel 3 is electrically connected to the first processing circuit 41 and the second processing circuit 42 of the corresponding control sub-unit 5.”; [0054] “The pixel circuit 31 of each sub- pixel 3 located within the fingerprint recognition region 11 is electrically connected to a first processing circuit 41 and a second processing circuit 42 of a respective one control sub-unit 5, such that the light emission state of each sub-pixel 3 located within the fingerprint recognition region 11 can be individually controlled. In this way, on the one hand, the light emission state of the sub-pixel 3 located within the fingerprint recognition region 11 can be more precisely controlled, and on the other hand, when one or several of the first processing circuits 41 and the second processing circuits 42 
Seo et al. (USPN 2020/0097698 A1) — see at least fig. 2 and [0063] “Accordingly, the fingerprint operation circuit 400 may convert the sensing signal of each of the light sensors LS of the fingerprint sensor 114 into data, combine the data in a matrix, and calculate the fingerprint data in the form of an image.”; and
Gove et al. (USPN 2019/0122025 A1) — see at least figs. 2 and 5-8 and [0004], [0006], [0020], [0024], [0044], [0050], [0059], [0073], [0076], [0077], and [0095].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        2/24/22

		/AMARE MENGISTU/                           Supervisory Patent Examiner, Art Unit 2623